DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  
In claim 4, “wherein at the least one” should read “wherein the at least one”.
In claim 12, “the 15two first communication devices are respectively arranged” should read “and the 15two first communication devices are respectively arranged”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nemoto (U.S. Patent No. 9796384; hereinafter Nemoto).
Regarding claim 1, Nemoto teaches a vehicle comprising: at least one processor (Nemoto: Col. 2, lines 51-52; i.e., the vehicle control ECU 10 may be formed by a processor that includes a CPU);
a distance detecting device coupled to the at least one processor (Nemoto: Col. 3, lines 5-9; i.e., the forward radar sensor 16 detects information which represents a relationship between the preceding vehicle and the host vehicle such as … a relative distance … with respect to the host vehicle, for example, at a predetermined cycle);   
a first communication device coupled to the at least one processor (Nemoto: Col. 3, lines 55-57; i.e., the wireless control ECU 18 performs inter-vehicle communication with the preceding vehicle via a wireless communication antenna 19);
and a storage device coupled to the at least one processor and storing instructions for execution by the at least one processor to cause the at least one processor to (Nemoto: Col. 7, lines 24-26; i.e., the relationship between the inter-vehicle time and the coefficient Ktau illustrated in FIG. 2 (A) may be stored in a form of a lookup table in a predetermined storage device):
control the distance detecting device to detect whether a front vehicle is within a predetermined distance range in front of the vehicle (Nemoto: Col. 7, lines 27-29; i.e., when the inter-vehicle distance or the inter-vehicle time is less than or equal to a predetermined time T1, the coefficient Ktau is 0; the processor is able to determine if the inter-vehicle distance is within a predetermined range) at predetermined time intervals (Nemoto: Col. 3, lines 19-21; i.e., the preceding vehicle information thus obtained is transmitted to the vehicle control ECU 10 at a predetermined cycle);  	control, when the front vehicle is within the predetermined distance range in front of the vehicle, the first communication device to communicate with the front vehicle (Nemoto: Col. 3, lines 55-57; i.e., the wireless control ECU 18 performs inter-vehicle communication with the preceding vehicle via a wireless communication antenna 19);
acquire speed data of the front vehicle through the first communication device (Nemoto: Col. 4, lines 28-31; i.e., the wireless control ECU 18 may obtain speed information of the preceding vehicle (preceding vehicle speed information) via the inter-vehicle communication);
determine whether the front vehicle is decelerating according to the acquired speed data (Nemoto: Col. 3, lines 57-60; i.e., the wireless control ECU 18 obtains preceding vehicle acceleration/deceleration information from the preceding vehicle via the inter-vehicle communication);
and 15control, when the front vehicle is decelerating, the vehicle to decelerate (Nemoto: Col. 6, lines 31-32; i.e., at the time of the deceleration event of the preceding vehicle, the host vehicle is decelerated with a good response).
Regarding claim 2, Nemoto teaches the vehicle according to claim 1. Nemoto further teaches wherein the at least one processor is further caused to: Page 13 of 19control the distance detecting device to detect whether the front vehicle is in front of the vehicle at the predetermined time intervals (Nemoto: Col. 3, lines 1-10; i.e., the forward radar sensor 16 detects a state (preceding vehicle information) of a preceding vehicle in front of a host vehicle using an electric wave … The forward radar sensor 16 detects information … at a predetermined cycle);
determine, when the front vehicle is in front of the vehicle at the predetermined time intervals, whether a distance between the vehicle and the front vehicle is equal to 5or less than a predetermined distance (Nemoto: Col. 7, lines 27-29; i.e., when the inter-vehicle distance or the inter-vehicle time is less than or equal to a predetermined time T1, the coefficient Ktau is 0; the processor is able to determine if the inter-vehicle distance is within a predetermined range at different times);
and determine, when the distance is equal to or less than the predetermined distance, that the front vehicle is within the predetermined distance range in front of the vehicle (Nemoto: Col. 7, lines 27-29; i.e., when the inter-vehicle distance or the inter-vehicle time is less than or equal to a 
Regarding claim 8, Nemoto teaches a method for controlling deceleration applicable in a vehicle comprising (Nemoto: Col. 10, lines 17-18; i.e., FIG. 4 is an example of a flowchart of a process that may be executed by a vehicle control ECU 10):   
controlling a distance detecting device of the vehicle to detect whether a front vehicle is within a predetermined distance range in front of the vehicle (Nemoto: Col. 7, lines 27-29; i.e., when the inter-vehicle distance or the inter-vehicle time is less than or equal to a predetermined time T1, the coefficient Ktau is 0; the processor is able to determine if the inter-vehicle distance is within a predetermined range) at predetermined time intervals (Nemoto: Col. 3, lines 19-21; i.e., the preceding vehicle information thus obtained is transmitted to the vehicle control ECU 10 at a predetermined cycle);
controlling, when the front vehicle is within the predetermined distance range in 5front of the vehicle, a first communication device to communicate with the front vehicle (Nemoto: Col. 3, lines 55-57; i.e., the wireless control ECU 18 performs inter-vehicle communication with the preceding vehicle via a wireless communication antenna 19);
acquiring speed data of the front vehicle through the first communication device (Nemoto: Col. 4, lines 28-31; i.e., the wireless control ECU 18 may obtain speed information of the preceding vehicle (preceding vehicle speed information) via the inter-vehicle communication);
determining whether the front vehicle is decelerating according to the acquired speed data (Nemoto: Col. 3, lines 57-60; i.e., the wireless control ECU 18 obtains preceding vehicle acceleration/deceleration information from the preceding vehicle via the inter-vehicle communication);
and 10controlling, when the front vehicle is decelerating, the vehicle to decelerate (Nemoto: Col. 6, lines 31-32; i.e., at the time of the deceleration event of the preceding vehicle, the host vehicle is decelerated with a good response).
Regarding claim 9, Nemoto teaches the method according to claim 8. Nemoto further teaches wherein the method of controlling the distance detecting device of the vehicle comprises: controlling the distance detecting device to detect whether the front vehicle is in front of the vehicle at the predetermined time intervals (Nemoto: Col. 3, lines 1-10; i.e., the forward radar sensor 16 detects a state (preceding vehicle information) of a preceding vehicle in front of a host vehicle using an electric wave … The forward radar sensor 16 detects information … at a predetermined cycle);  
determining, when the front vehicle is in front of the vehicle, whether a distance between the vehicle and the front vehicle is equal to or less than a predetermined distance (Nemoto: Col. 7, lines 27-29; i.e., when the inter-vehicle distance or the inter-vehicle time is less than or equal to a predetermined time T1, the coefficient Ktau is 0; the processor is able to determine if the inter-vehicle distance is within a predetermined range at different times);
and determining, when the distance is equal to or less than the predetermined distance, Page 16 of 19that the front vehicle is within the predetermined distance range in front of the vehicle (Nemoto: Col. 7, lines 27-29; i.e., when the inter-vehicle distance or the inter-vehicle time is less than or equal to a predetermined time T1, the coefficient Ktau is 0; if the inter-vehicle distance is less than or equal to the predetermined distance, then the front vehicle is within the predetermined distance).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto and further in view of Gerdt (U.S. Patent No. 9187095; hereinafter Gerdt).
Regarding claim 3, Nemoto teaches the vehicle according to claim 1. Nemoto further teaches wherein if the front vehicle is attached with a second communication device, the first communication device is adapted to 10communicate with the second communication device (Nemoto: Col. 3, lines 55-57; i.e., the wireless control ECU 18 performs inter-vehicle communication with the preceding vehicle via a wireless communication antenna 19; it is inherent that the front vehicle also has a wireless communication antenna or similar device to be able to perform the inter-vehicle communication). Nemoto does not teach wherein each of the first and the second communication device is a communication chip with predetermined identification numbers.
wherein each of the first and the second communication device is a communication chip with predetermined identification numbers (Gerdt: Col. 3, lines 33-36; i.e., the identity of preceding vehicles 1 can be in form of an identifier of a license plate, a visual identifier of another type of unique marking, an electronic identifier such as radio-frequency identification (RFID); RFID systems generally consist of a chip and transponder).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Nemoto to have further incorporated each of the first and the second communication device being a communication chip with predetermined identification numbers, as taught by Gerdt. Doing so would allow the processor to determine the identity of the target vehicle to allow for subsequent communication (Gerdt: Col. 5, lines 4-8; i.e., the possibility to select a target vehicle out of the preceding vehicles 1 is dependent on the systems capability to first identify said preceding vehicles 1, and subsequently establishing a wireless data communication channel 7, 8, 9 with said preceding vehicles 1).
Regarding claim 4, Nemoto in view of Gerdt teaches the vehicle according to claim 3, but Nemoto does not teach wherein at the least one processor is further caused to: 15control, when the front vehicle is within the predetermined distance range in front of the vehicle, the first communication device to communicate with the second communication device of the front vehicle by dialing-up.
However, in the same field of endeavor, Gerdt teaches wherein at the least one processor is further caused to: 15control, when the front vehicle is within the predetermined distance range in front of the vehicle, the first communication device to communicate with the second communication device of the front vehicle by dialing-up (Gerdt: Col. 4, lines 32-45; i.e., there are many well-known technical solutions available for providing a wireless vehicle to vehicle communication channel 7. A first solution is implemented by means of external cellular communication network, such as GSM, or a dedicated short-range communication (DSRC) system…)

Regarding claim 10, Nemoto teaches the method according to claim 8. Nemoto further teaches wherein if the front vehicle is attached with a second communication device, the first communication device is adapted to 10communicate with the second communication device (Nemoto: Col. 3, lines 55-57; i.e., the wireless control ECU 18 performs inter-vehicle communication with the preceding vehicle via a wireless communication antenna 19; it is inherent that the front vehicle also has a wireless communication antenna or similar device to be able to perform the inter-vehicle communication). Nemoto does not teach wherein each of the first and the second communication device is a communication chip with predetermined identification numbers.
However, in the same field of endeavor, Gerdt teaches wherein each of the first and the second communication device is a communication chip with predetermined identification numbers (Gerdt: Col. 3, lines 33-36; i.e., the identity of preceding vehicles 1 can be in form of an identifier of a license plate, a visual identifier of another type of unique marking, an electronic identifier such as radio-frequency identification (RFID); RFID systems generally consist of a chip and transponder).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nemoto to have further incorporated each of the first and the second communication device being a communication chip with predetermined 
Regarding claim 11, Nemoto in view of Gerdt teaches the vehicle according to claim 10, but Nemoto does not teach wherein the method of controlling a first communication device to communicate with the front vehicle comprises: controlling, when the front vehicle is within the predetermined distance range in 10front of the vehicle, the first communication device to communicate with the second communication device of the front vehicle by dialing-up.
 However, in the same field of endeavor, Gerdt teaches wherein the method of controlling a first communication device to communicate with the front vehicle comprises: controlling, when the front vehicle is within the predetermined distance range in 10front of the vehicle, the first communication device to communicate with the second communication device of the front vehicle by dialing-up (Gerdt: Col. 4, lines 32-45; i.e., there are many well-known technical solutions available for providing a wireless vehicle to vehicle communication channel 7. A first solution is implemented by means of external cellular communication network, such as GSM, or a dedicated short-range communication (DSRC) system…).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nemoto to have further incorporated wherein the method of controlling a first communication device to communicate with the front vehicle comprises: controlling, when the front vehicle is within the predetermined distance range in 10front of the vehicle, the first communication device to communicate with the second communication device of the front vehicle by dialing-up, as taught by Gerdt. Doing so would allow the processor to communicate with .
Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto and Gerdt and further in view of Luo (U.S. Publication No. 2009/0212935; hereinafter Luo).
Regarding claim 5, Nemoto in view of Gerdt teaches the vehicle according to claim 4, but Nemoto does not teach the vehicle further comprising: Page 14 of 19a scanning device arranged on a front registration plate of the vehicle; and two first communication devices, wherein the two first communication devices are respectively arranged on the front registration plate and a rear registration plate of the vehicle.
However, in the same field of endeavor, Gerdt teaches the vehicle further comprising: Page 14 of 19a scanning device arranged on a front registration plate of the vehicle (Gerdt: Col. 2, lines 53-54; i.e., first and second sensor devices 3, 4 arranged in the front region of the host vehicle 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Nemoto to further incorporate Page 14 of 19a scanning device arranged on a front registration plate of the vehicle, as taught by Gerdt. Doing so would allow the sensor to have better range and position estimation of the preceding vehicle (Gerdt: Col. 3, lines 21-25; i.e., a second image sensor arranged with a different viewpoint compared with the first image sensor would allow stereoscopic vision of ahead of the host vehicle 2, thus further improving range and position estimation of preceding vehicles 1).
Additionally, in the same field of endeavor, Luo teaches the vehicle further comprising two first communication devices, wherein the two first communication devices are respectively arranged on the front registration plate and a rear registration plate of the vehicle (Luo: Par. 26; i.e., in the front part of the vehicle is the receiver 201, which is used to receive the radio frequency emergency braking signals from the leading vehicle in front of the present vehicle; braking signal 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Nemoto and Gerdt to have further incorporated two first communication devices, wherein the two first communication devices are respectively arranged on the front registration plate and a rear registration plate of the vehicle, as taught by Luo. Doing so would allow the vehicle to receive inter-vehicle communication data from a preceding vehicle and pass on the information to a trailing vehicle (Luo: Par. 10; i.e., the accelerometer sends out an signal to the central commanding element, which will thereafter activate the transmitter which will then send out a series of radio frequency signals toward the rear direction, in the hope that the receiver of anti-collision emergency braking system in the trailing vehicle can receive these signals, so that the trailing vehicle and its driver can take proper actions accordingly).
Regarding claim 6, Nemoto in view of Gerdt and Luo teaches the vehicle according to claim 5, but Nemoto does not teach wherein at the least one processor is further caused to: control, when the front vehicle is within the predetermined distance range in front of the vehicle, the scanning device to scan a registration number on the registration plate of the front vehicle; and 10control the first communication device to communicate with the second communication device of the front vehicle by dialing the scanned registration number.
However, in the same field of endeavor, Gerdt teaches wherein at the least one processor is further caused to: control, when the front vehicle is within the predetermined distance range in front of the vehicle, the scanning device to scan a registration number on the registration plate of the front vehicle (Gerdt: Col. 6, lines 10-14; i.e., the first and second sensor devices 3, 4 register preceding vehicles 1 in front of the host vehicle 2, and transmit sensor information 20, such as range, angular position, possible license plate identifier or other type of identifiers to the vehicle control system 10); and 10control the first communication device to communicate with the second communication device of the front vehicle by dialing the scanned registration number (Gerdt: Col. 6, lines 17-22; i.e., when a preceding vehicle 1 has been identified, … an enquiry is transmitted to the remote database system 5 by means of a communication device 19 of the host vehicle and a communication channel 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of Nemoto to have further incorporated wherein at the least one processor is further caused to: control, when the front vehicle is within the predetermined distance range in front of the vehicle, the scanning device to scan a registration number on the registration plate of the front vehicle; and 10control the first communication device to communicate with the second communication device of the front vehicle by dialing the scanned registration number, as taught by Gerdt. Doing so would allow the processor to determine the identity of the target vehicle to allow for subsequent communication (Gerdt: Col. 5, lines 4-8; i.e., the possibility to select a target vehicle out of the preceding vehicles 1 is dependent on the systems capability to first identify said preceding vehicles 1, and subsequently establishing a wireless data communication channel 7, 8, 9 with said preceding vehicles 1).
Regarding claim 7, Nemoto in view of Gerdt and Luo teaches the vehicle according to claim 6. Nemoto further teaches wherein the at least one processor is further caused to: control the first communication device to acquire speed data of the front vehicle 15from the second communication device (Nemoto: Col. 4, lines 28-31; i.e., the wireless control ECU 18 may obtain speed information of the preceding vehicle (preceding vehicle speed information) via the inter-vehicle communication); 
and determine whether the front vehicle is decelerating according to the acquired speed data of the front vehicle (Nemoto: Col. 3, lines 57-60; i.e., the wireless control ECU 18 obtains preceding vehicle acceleration/deceleration information from the preceding vehicle via the inter-vehicle communication).
Regarding claim 12, Nemoto in view of Gerdt teaches the method according to claim 11. Nemoto further teaches the method further comprising: attaching a scanning device and two first communication devices to the vehicle (Nemoto: Col. 3, lines 55-57; i.e., the wireless control ECU 18 performs inter-vehicle communication with the preceding vehicle via a wireless communication antenna 19; it is implied that both vehicles have communication devices to be able to perform the inter-vehicle communication). 
Nemoto does not teach wherein the scanning device is arranged on a front registration plate of the vehicle, the 15two first communication devices are respectively arranged on the front registration plate and a rear registration plate of the vehicle.
However in the same field of endeavor, Gerdt teaches wherein the scanning device is arranged on a front registration plate of the vehicle (Gerdt: Col. 2, lines 53-54; i.e., first and second sensor devices 3, 4 arranged in the front region of the host vehicle 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nemoto to have further incorporated wherein the scanning device is arranged on a front registration plate of the vehicle, as taught by Gerdt. Doing so would allow the sensor to have better range and position estimation of the preceding vehicle (Gerdt: Col. 3, lines 21-25; i.e., a second image sensor arranged with a different viewpoint compared with the first image sensor would allow stereoscopic vision of ahead of the host vehicle 2, thus further improving range and position estimation of preceding vehicles 1).
Additionally, in the same field of endeavor, Luo teaches the 15two first communication devices being respectively arranged on the front registration plate and a rear registration plate of the vehicle (Luo: Par. 26; i.e., in the front part of the vehicle is the receiver 201, which is used to receive the radio frequency emergency braking signals from the leading vehicle in front of the present vehicle; 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nemoto and Gerdt to have further incorporated the 15two first communication devices being respectively arranged on the front registration plate and a rear registration plate of the vehicle, as taught by Luo. Doing so would allow the vehicle to receive inter-vehicle communication data from a preceding vehicle and pass on the information to a trailing vehicle (Luo: Par. 10; i.e., the accelerometer sends out an signal to the central commanding element, which will thereafter activate the transmitter which will then send out a series of radio frequency signals toward the rear direction, in the hope that the receiver of anti-collision emergency braking system in the trailing vehicle can receive these signals, so that the trailing vehicle and its driver can take proper actions accordingly).
Regarding claim 13, Nemoto in view of Gerdt and Luo teaches the method according to claim 12, but Nemoto does not teach the method further comprising: controlling, when the front vehicle is within the predetermined distance range in Page 17 of 19front of the vehicle, the scanning device to scan a registration number on the registration plate of the front vehicle; and controlling the first communication device to communicate with the second communication device of the front vehicle by dialing the scanned registration number.
However, in the same field of endeavor, Gerdt teaches the method further comprising: controlling, when the front vehicle is within the predetermined distance range in Page 17 of 19front of the vehicle, the scanning device to scan a registration number on the registration plate of the front vehicle (Gerdt: Col. 6, lines 10-14; i.e., the first and second sensor devices 3, 4 register preceding vehicles 1 in front of the host vehicle 2, and transmit sensor information 20, such as range, angular position, possible license plate identifier or other type of identifiers to the vehicle control system 10); and controlling the first communication device to communicate with the second communication device of the front vehicle by dialing the scanned registration number (Gerdt: Col. 6, lines 17-22; i.e., when a preceding vehicle 1 has been identified, … an enquiry is transmitted to the remote database system 5 by means of a communication device 19 of the host vehicle and a communication channel 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nemoto to have further incorporated: controlling, when the front vehicle is within the predetermined distance range in Page 17 of 19front of the vehicle, the scanning device to scan a registration number on the registration plate of the front vehicle; and controlling the first communication device to communicate with the second communication device of the front vehicle by dialing the scanned registration number, as taught by Gerdt. Doing so would allow the processor to determine the identity of the target vehicle to allow for subsequent communication (Gerdt: Col. 5, lines 4-8; i.e., the possibility to select a target vehicle out of the preceding vehicles 1 is dependent on the systems capability to first identify said preceding vehicles 1, and subsequently establishing a wireless data communication channel 7, 8, 9 with said preceding vehicles 1).
Regarding claim 14, Nemoto in view of Gerdt and Luo teaches the vehicle according to claim 13. Nemoto further teaches wherein the method of acquiring speed data of the front vehicle through the first communication device comprises: controlling the first communication device to acquire speed data of the front vehicle from the second communication device (Nemoto: Col. 4, lines 28-31; i.e., the wireless control ECU 18 may obtain speed information of the preceding vehicle (preceding vehicle speed information) via the inter-vehicle communication);
and determining whether the front vehicle is decelerating according to the acquired 10speed data of the front vehicle (Nemoto: Col. 3, lines 57-60; i.e., the wireless control ECU 18 obtains preceding vehicle acceleration/deceleration information from the preceding vehicle via the inter-vehicle communication).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of inter-vehicle communication and reactive control includes Bradley (U.S. Patent No. 7961086), Ito et al. (U.S. Publication No. 2020/0094830), and Israelsson et al. (U.S. Publication No. 2017/0096105).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661